DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.
	Claims 1, 4 and 12-13 have been canceled; claims 2-3, 10, 14-15 and 18-19 have been amended.  Claims 2-3, 5-11 and 14-22 are still pending in this Application.

Response to Arguments
3.	Applicant’s arguments with respect to claims 3 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 2-3, 10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meetz et al. (US 20110015520 A1, hereinafter “Meetz”).
	As to claim 3.  Meetz discloses a medical processing unit configured to: 
receive a first set of perfusion imaging data from the perfusion imaging system (Meetz, see at least par. [0024], “the scanner 100 is used to perform a cerebral perfusion scan. Such a scan may include administering an intravenous contrast medium bolus, such as an iodinated contrast agent, to a subject, and then scanning the subject's brain over time”); 
determine, based on the first set of perfusion imaging data, a first group of at least two parameters representative of the movement of contrast through the vessel of the patient (Meetz, see at least par. [0031], “A parameter determiner 208 of the image data analysis tool 204 determines various vascular parameters from the segmented vascular structures. Examples of such parameters include parameters indicative of the perimeter of the carotids, cerebral mal-perfusion (e.g., hypo-perfusion caused by stenosis), delayed means transit time cause by low blood pressure, etc.”), wherein the first group of at least two parameters comprises at least two of time to peak, wash in rate, area under curve, or mean transit time (Meetz, see at least par. [0026], “the patient specific perfusion model includes information indicative of parameters such as cerebral blood flow (CBF), cerebral blood volume (CBV), mean transit time (MTT), time to peak (TTP), and/or one more other parameters, and/or summary information”); 
generate a first graphical representation of the first set of perfusion imaging data and the first group of at least two parameters (Meetz, see par. [0029], “the perfusion modeller 120 dynamically updates or generates the patient specific cerebral perfusion model as its inputs change, for example, as parameters are added, modified, and/or removed.”); 
output the first graphical representation to the graphical user interface for display (Meetz, see FIG. 2 and at least par. [0034], “The patient specific cerebral perfusion model may include information indicative of CBF, CBV, MTT, TTP, and/or one more other parameters. As discussed above, such information along with various image data is presented to the operator via the user interface 122”); 
receive a second set of perfusion imaging data from the perfusion imaging system (Meetz, see at least par. [0029], “one of the inputs is the CT perfusion image data acquired by the scanner 100”); 
determine, based on the second set of perfusion imaging data, a second group of at least two parameters representative of the movement of the contrast through the vessel of the patient, wherein the second group of at least two parameters is the same as the first group of at least two parameters (Meetz, see at least par. [0028], “the clinician may be tasked with interpreting the additional information (e.g., other images, physiological parameters, etc.) and mentally drawing conclusions based on both the CTP findings (e.g., the perfusion maps showing CBF, CBV, MTT and ITT, and the summary map) and the findings from the additional information, and/or determining various parameters from the findings from the additional information and using the findings to determine parameters used to compensate for shortcomings in the CTP findings”); 
generate a second graphical representation of the second set of perfusion imaging data and the second group of at least two parameters (Meetz, see FIG. 3 and at least par. [0034], “generate the patient specific perfusion model. As such, the patient specific cerebral perfusion model is based on the CTP image data, the general perfusion model, and the additional information. The patient specific cerebral perfusion model may include information indicative of CBF, CBV, MTT, TTP, and/or one more other parameters…  the operator may modify or adjust the general perfusion model, the image data, the identified pathologies, the patient specific parameters, and/or the patient history. If the operator makes any modifications or adjustments, then at least act 310 is repeated, and a new patient specific cerebral perfusion model is presented at 312”); and
output the second graphical representation to the graphical user interface for display (Meetz, see FIG. 3 and at least par. [0041], “at 312, the patient specific perfusion model is presented to the operator via a user interface or the like”).
As to claim 2. Meetz further discloses further configured to receive a user selection of a region of interest (Meetz, see at least par. [0031], “A segmentation component 206 segments the image data, for example, to extract one or more regions of interest (ROI) and/or discard one or more regions outside of the one or more ROI's. This can be done automatically and/or with human intervention”). 
As to claim 10.  A medical system, comprising: the medical processing unit according to claim 1, so it is rejected for the same rationale of claim 3, but Meetz further discloses:  the graphical user interface (Meetz, see at least par. [0027], “The user interface 122 may additionally or alternatively present pathologies within the images, the perfusion maps (e.g., CBF, CBV, MTT and/or TTP maps), summary maps, statistics, parameter settings, etc”); 
the perfusion imaging system configured to obtain the first set of perfusion image data (Meetz, see at least par. [0037], “At 304, image data indicative of pathologies of the vascular system and/or of cerebral mal-perfusion is obtained”). 
As to claim 18.  It is rejected for the same rationale of claim 3.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meetz et al. (US 20110015520 A1, hereinafter “Meetz”) in view of Baumgart et al. (US 2010/0259550 A1, hereinafter “Baumgart”).
As to claim 11.  Meetz does not disclose “wherein the first graphical representation comprises a graph representative of the movement of the contrast through the vessel of the patient”.  However, Baumgart teaches wherein the first graphical representation comprises a graph representative of the movement of the contrast through the vessel of the patient (Baumgart, see FIG. 3 and at least par. [0018], “Curve 305 shows contrast agent concentration represented by luminance intensity over time for a dynamically movable point comprising a cursor position in the image if it is hovering over the image”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine Meetz disclosed invention, and have “wherein the first graphical representation comprises a graph representative of the movement of the contrast through the vessel of the patient”, as taught by Baumgart, thereby to provide device systems and methods for evaluating blood flow with vascular perfusion imaging, and more particularly, to a method in which a medical processing system informs another medical processing system to provides a display image enabling a user to visualize and compare blood flow characteristics over time at selected points in an angiographic X-ray image. A system and user interface enables user interaction with a displayed medical vessel structure image to determine individual vessel blood flow characteristics (Baumgart, see par. [0004]).
As to claim 14. It is rejected for the same rationale of claim 11.
s 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Meetz et al. (US 20110015520 A1, hereinafter “Meetz”) in view of Sheehan et al. (US 20150320325 A1, hereinafter “Sheehan”).
As to claim 5. Meetz does not discloses “wherein the first set of perfusion imaging data comprises perfusion imaging data obtained prior to an intravascular procedure and the second set of perfusion imaging data comprises perfusion imaging data obtained after the intravascular procedure”.  However, Sheehan discloses wherein the first set of perfusion imaging data comprises perfusion imaging data obtained prior to an intravascular procedure and the second set of perfusion imaging data comprises perfusion imaging data obtained after the intravascular procedure (Sheehan, see least par. [0059], “The endoluminal image 220 was captured at time 0, which, in the illustrated embodiment, represents a point in time before an intravascular procedure was performed on the vessel 206 to remove the stenosis. The endoluminal image 222 was captured at time 1, which represents a point in time subsequent to the intravascular procedure being performed on the vessel 206. In the illustrated example, a stent 228 has been placed in the lumen 226 as part of the intravascular procedure. Minutes, hours, days, weeks, months, or years may have passed between time 0 and time 1. At time 1, as compared to time 0, the lumen 228 has a larger diameter, indicating that the intravascular procedure was generally successful. In one embodiment, the endoluminal image 222 was captured immediately after the insertion of the stent 228 during the course of the intravascular procedure. In another embodiment, the endoluminal image 222 was captured during a follow-up visit after the intravascular procedure..”). 
wherein the first set of perfusion imaging data comprises perfusion imaging data obtained prior to an intravascular procedure and the second set of perfusion imaging data comprises perfusion imaging data obtained after the intravascular procedure”, as taught by Sheehan, thereby to provide device systems and methods for evaluating blood flow with vascular perfusion imaging, and more particularly, to a method in which a medical processing system informs another medical processing system to “determine a physiological difference between the vessel at the first time and the vessel at the second time based on the co-registered first and second graphical diagnostic measurements, and evaluate the physiological condition of the vessel of the patient based on the determined physiological difference”, (Sheehan, see par. [0009]).
As to claim 6.  Meetz in view of Sheehand further teach wherein outputting the first graphical representation and the second graphical representation to the graphical user interface for display comprises combining the first graphical representation and the second graphical representation to form a third graphical representation (Baumgart, see at least par. [0018], “Curves 307, 309 and 311 show contrast agent concentration represented by luminance intensity over time for corresponding static user selected points in the image. Curve 305 shows contrast agent concentration represented by luminance intensity over time for a dynamically movable point comprising a cursor position in the image if it is hovering over the image”). 
7 is rejected under 35 U.S.C. 103 as being unpatentable over Meetz et al. (US 20110015520 A1, hereinafter “Meetz”) in view of Sheehan et al. (US 20150320325 A1, hereinafter “Sheehan”) and further in view of Baumgart et al. (US 20100259550 A1, hereinafter “Baumgart”).
As to claim 7.  Meetz in view of Sheehand does not disclose “wherein the third graphical representation comprises a first curve representative of the movement of the contrast through the vessel of the patient as shown in the first graphical representation and a second curve representative of the movement of the contrast through the vessel of the patient as shown in the second graphical representation, both plotted on the same set of axes”.  However, Baumgart teaches wherein the third graphical representation comprises a first curve representative of the movement of the contrast through the vessel of the patient as shown in the first graphical representation and a second curve representative of the movement of the contrast through the vessel of the patient as shown in the second graphical representation, both plotted on the same set of axes (Baumgart, see at least par. [0016], “The graph of contrast agent intensity over time is generated by examining luminance intensity of an individual pixel (or group of pixels) comprising a selected point for each image frame in an acquired image sequence and by plotting luminance intensity of the individual pixel (or group of pixels) against time derived from a timestamp of the corresponding image frame containing the individual pixel.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine Meetz in view of Sheehand, disclosed invention, and have “wherein the third graphical representation comprises a first curve representative of the movement of the contrast through the vessel of the patient as shown in the first graphical representation and a second curve representative of the movement of the contrast through the vessel of the patient as shown in the second graphical representation, both plotted on the same set of axes”, as taught by Baumgart, thereby to provide device systems and methods for evaluating blood flow with vascular perfusion imaging, and more particularly, and more particularly, to a method in which a medical processing unit informs another medical processing unit to provides a display image enabling a user to visualize and compare blood flow characteristics over time at selected points in an angiographic X-ray image. A system and user interface enables user interaction with a displayed medical vessel structure image to determine individual vessel blood flow characteristics (Baumgart, see par. [0004]).
11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meetz et al. (US 20110015520 A1, hereinafter “Meetz”)  in view of MESTHA et al. (US 20130322729 A1, hereinafter “MESTHA”).
As to claim 8.  Meetz does not disclose “further configured to generate a recommendation based on the at least one parameter determined based on the first set of perfusion imaging data and to output the recommendation to the graphical user interface for display”. However, MESTHA teaches further configured to generate a recommendation based on the at least one parameter determined based on the first set of perfusion imaging data and to output the recommendation to the graphical user interface for display (MESTHA, see at least par. [0055], “a central processor thereof to perform any of the determinations, comparisons, calculations, and the like, discussed with respect to the flow diagrams hereof, and/or provide a user or operator with selectable menu options via display 707 or user interface 708, and further provide instructions and/or recommendations which, in turn, are communicated to any of the modules as shown and described with respect to the functional block diagram of the video analysis system of FIG. 8. Information required for such a user selection may be retrieved and/or stored to storage device 710. A user of the workstation of FIG. 7 may use the graphical user interface to identify or otherwise select pixels and/or candidate sub-image sections of one or more video frames for processing or re-processing”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Meetz, disclosed invention, and have “further configured to generate a recommendation based on the at least one parameter determined based on the first set of perfusion imaging data and to output the recommendation to the graphical user interface for display”, as taught by MESTH, thereby to provide device systems and methods for evaluating blood flow with vascular perfusion imaging, and more particularly, and more particularly, to a method in which a medical processing unit informs another medical processing unit to “provide an effective tool for arterial and vein pattern study and cardiac function analysis”, (MESTHA, see at least par. [0018]).
12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meetz et al. (US 20110015520 A1, hereinafter “Meetz”) in view of MESTHA et al. (US 20130322729 A1, hereinafter “MESTHA”) and further in view of Gopinath (US 20180085170 A1).
As to claim 9.  Meetz in view of MESTHA does not disclose “wherein the recommendation comprises identifying one or more candidate sites for an intravascular procedure”.  However, Gopinath teaches wherein the recommendation comprises identifying one or more candidate sites for an intravascular procedure (Gopinath, see at least par. [0081], “the systems and methods described herein can identify candidate stents with a recommended size, length, and placement location that is likely to result in a desirable outcome for the patient in terms of the criteria selected for scoring the candidate virtual stents such as for example parameters that change after stent deploy to improve blood flow and/or otherwise reduced restenosis…  The use of mean diameters and lumen areas can be used to identify local maxima and thus identify candidate landing zones as described herein.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Meetz in view of MESTHA, disclosed invention and have “wherein the recommendation comprises identifying one or more candidate sites for an intravascular procedure”, as suggested by Gopinath, the medical processing unit configured to: “wherein the recommendation comprises identifying one or more candidate sites for an intravascular procedure”, as taught by Gopinath, thereby to provide device systems and methods for evaluating blood flow with vascular perfusion imaging, and more particularly, to a method in which a medical processing unit informs another medical processing unit to “predict the stent size to use and selecting a placement location that would result in the best outcome. In addition, given the goal of reducing cath lab time, having tools that accelerate the process and offer advantages over manual approaches are needed. Technologies that allow for automating the placement of stents in an artery, at optimal locations and with shortest sized stent using computer-based user interfaces and vessel representations are needed.”, (Gopinath, see par. [0004]).
13.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Meetz et al. (US 20110015520 A1, hereinafter “Meetz”) in view of Dwyer et al. (US 2006/0098010 A1, hereinafter “Dwyer”).
As to claim 15. Meetz does not teaches “further comprising: generating, by the medical processing unit, a first perfusion image of an anatomical structure based on the first set of perfusion imaging data; and outputting, from the medical processing unit, the first perfusion image to the graphical user interface for display”.  However, Dwyer teaches further comprising generating, by the medical processing unit, a first perfusion image of an anatomical structure based on the first set of perfusion imaging data; and outputting, from the medical processing unit, the first perfusion image to the graphical user interface for display (Dwyer, see at least par. [0176], “generate the corresponding image of the scanned anatomical structure from the desired angle of view, using the 3-D computer model contained within first section 35 of data storage device or medium 30, and (4) display that image in the open window on display 60.”). 
Therefore, it would have been obvious to one of ordinary skill in the art Baumgart before the effective filing date of the claimed invention to include Meetz, and have “generating, by the medical processing unit, a first perfusion image of an anatomical structure based on the first set of perfusion imaging data; and outputting, from the medical processing unit, the first perfusion image to the graphical user interface for display”, as taught by Dwyer, thereby to provide device systems and methods for evaluating blood flow with vascular perfusion imaging, and more particularly, and more particularly, to a method that “provide an improved method for quickly, easily and accurately determining patient-specific anatomical volumes”, (Dwyer, see par. [0036]).

14.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over (US 20110015520 A1, hereinafter “Meetz”) in view of Dwyer et al. (US 2006/0098010 A1, hereinafter “Dwyer”) and further in view of Gopinath (US 2018/0085170 A1).
As to claim 16.  Meetz in view of Dwyer does not disclose “further comprising: generating, by the medical processing unit, a recommendation based on the first set of perfusion imaging data, wherein generating the recommendation comprises identifying one or more candidate sites for an intravascular procedure; and outputting, from the medical processing unit, the recommendation to the graphical user interface for display”.  However, Gopinath teaches further comprising: generating, by the medical processing unit, a recommendation based on the first set of perfusion imaging data, wherein generating the recommendation comprises identifying one or more candidate sites for an intravascular procedure; and outputting, from the medical processing unit, the recommendation to the graphical user interface for display (see at least par. [0078], “the method includes identifying candidate sent landing zones in intravascular data (Step A1). The method also includes determining a set of possible landing zone pairs (Step A2). Scoring virtual stent landing zones based on changes to one or more vascular system parameters (Step A3) is another step. Optionally, it is possible to modify the score using weighting factors such as described herein (Step A4). In one embodiment, the changes are between stented and unstented state of a blood vessel such as VFR pre- and post-virtual stent deployment. The method can include ranking and selecting a SES (Step A5) and the associated landing zones with selected score. Also, the method can include displaying landing zones for a virtual stent having a selected score”). 
Therefore, it would have been obvious to one of ordinary skill in the art Baumgart in view of Kobayashi before the effective filing date of the claimed invention to include Baumgart in view Kobayashi in view of Dwyer, the method comprising: “further comprising: generating, by the medical processing unit, a recommendation based on the first set of perfusion imaging data, wherein generating the recommendation comprises identifying one or more candidate sites for an intravascular procedure; and outputting, from the medical processing unit, the recommendation to the graphical user interface for display”, as taught by Gopinath, thereby to provide device systems and methods for evaluating blood flow with vascular perfusion imaging, and more particularly that “predict the stent size to use and selecting a placement location that would result in the best outcome. In addition, given the goal of reducing cath lab time, having tools that accelerate the process and offer advantages over manual approaches are needed. Technologies that allow for automating the placement of stents in an artery, at optimal locations and with shortest sized stent using computer-based user interfaces and vessel representations are needed.”, (Gopinath, see par. [0004]).

15.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over (US 20110015520 A1, hereinafter “Meetz”) in view of Dwyer et al. (US 2006/0098010 A1, .
As to claim 17. Meetz in view of Dwyer and further in view of Gopinath does not disclose “wherein identifying one or more candidate sites for the intravascular procedure comprises providing a visual indicator of the one or more candidate sites on the anatomical structure shown in the first perfusion image”.  However, Dascal teaches wherein identifying one or more candidate sites for the intravascular procedure comprises providing a visual indicator of the one or more candidate sites on the anatomical structure shown in the first perfusion image (Dascal, see at least par. [0032], “The method wherein identifying an anatomic feature includes generating a cluster including a set of detected anatomic features across a plurality of frames, wherein the cluster is indicative of the detected anatomic feature being the same anatomic feature imaged at different times on different frames…  The method further includes defining a proximal endpoint of one or more vessel centerlines using an endpoint selected from one or more of the candidate contrast cloud regions…  The method further includes performing an intravascular data collection probe pullback during the first time period”). 
Therefore, it would have been obvious to one of ordinary skill in the art Baumgart before the effective filing date of the claimed invention to include Meetz in view of Dwyer and further in view of Gopinath, and have “wherein identifying one or more candidate sites for the intravascular procedure comprises providing a visual indicator of the one or more candidate sites on the anatomical structure shown in the first perfusion image”, as taught by Dascal, thereby to provide device systems and methods for evaluating blood enhance imaging of blood vessels via angiography can obscure optical, acoustic and other imaging probes disposed in the artery”, (Dascal, see par. [0004]).

16.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over (US 20110015520 A1, hereinafter “Meetz”) in view of SUGIURA (US 20170178319 A1).
As to claim 19. (Currently amended) Meetz does not disclose “determining, by the medical processing unit, the difference between the first group of at Page 5 of 10U.S. Application No. 16/153,746Docket No. 2017P01991US01 / 44755.1756US01least two parameters and the second group of at least two parameters; and outputting, from the medical processing unit, the difference to the graphical user interface for display”.  However, SUGIURA teaches further comprising: 
determining, by the medical processing unit, the difference between the first group of at Page 5 of 10U.S. Application No. 16/153,746Docket No. 2017P01991US01 / 44755.1756US01least two parameters and the second group of at least two parameters (see at least par. [0104], “Once the operator specified the ROIs 710 and 720, the imaging condition limit calculating function 220 derives a possible value of a parameter value of an imaging parameter that is set for the main imaging such that the difference in pixel value between the region specified by the ROI 710 and the region specified by the ROI 720 is larger than a given value”); and 
outputting, from the medical processing unit, the difference to the graphical user interface for display (SUGIURA, see FIG. 7 and at least par. [0103], “By specifying the ROI 710 on the estimated image 510 displayed on the display 10 while observing the estimated image 510, the operator is able to specify a lesion regarding which the operator wants to improve the image contrast. Furthermore, by specifying the other ROI 720 on the estimated image 510, the operator is able to specify a region regarding which the operator wants to increase the difference in the pixel value from the region of interest specified by the ROI 710”).
Therefore, it would have been obvious to one of ordinary skill in the art Baumgart before the effective filing date of the claimed invention to include Meetz in view of Dwyer and further in view of Gopinath, and have “wherein identifying one or more candidate sites for the intravascular procedure comprises providing a visual indicator of the one or more candidate sites on the anatomical structure shown in the first perfusion image”, as taught by  Dascal, thereby to provide device systems and methods for evaluating blood flow with vascular perfusion imaging, and more particularly, to a method that are used for imaging makes it possible to obtain images having various contrasts reflecting, for example, T1 and T2 that are relaxation times of tissue and the density of hydrogen nuclei (proton density), (SUGIURA, see par. [0003]).
17.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over (US 20110015520 A1, hereinafter “Meetz”) in view of Wiesner et al. (US 20130208957 A1, hereinafter “Wiesner”).
As to claim 20. (Original) Meetz does not disclose wherein the first set of perfusion imaging data comprises perfusion imaging data obtained prior to an intravascular procedure and the second set of perfusion imaging data comprises perfusion imaging data obtained after the intravascular procedure.  However, Wiesner teaches wherein the first set of perfusion imaging data comprises perfusion imaging data obtained prior to an intravascular procedure and the second set of perfusion imaging data comprises perfusion imaging data obtained after the intravascular procedure (Wiesner, see at least claim 1, “an evaluation unit (8) for evaluating a deviation of perfusion of the tissue by comparing the first image and the second image, wherein the first image supplied to the device (2) is obtained before an intravascular embolization treatment and wherein the second image supplied to the device (2) is obtained after an intravascular embolization of a region of interest of a tissue to be examined”).
Therefore, it would have been obvious to one of ordinary skill in the art Baumgart before the effective filing date of the claimed invention to include Meetz, and have “wherein the first set of perfusion imaging data comprises perfusion imaging data obtained prior to an intravascular procedure and the second set of perfusion imaging data comprises perfusion imaging data obtained after the intravascular procedure”, as taught by Wiesner, thereby to provide device systems and methods for evaluating blood flow with vascular perfusion imaging, and more particularly, for automatically quantifying intravascular embolization success and to an imaging system capable of conducting such a method (Wiesner, see par. [0001]).
18.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over (US 20110015520 A1, hereinafter “Meetz”) in view of Wiesner et al. (US 20130208957 A1, hereinafter “Wiesner”) and further in view of Li et al. (US 20160203603 A1, hereinafter “Li”)
As to claim 21. (Original) Meetz in view of Wiesner does not disclose “further comprising: generating, by the medical processing unit, a second perfusion image of the anatomical structure based on the second set of perfusion imaging data; and outputting, from the medical processing unit, the second perfusion image to the graphical user interface for display”.  However, Li teaches further comprising: generating, by the medical processing unit, a second perfusion image of the anatomical structure based on the second set of perfusion imaging data (Li, see at least par. [0016], “the central control computer is further configured to use the coils to acquire a control image dataset representative the anatomical area of interest; and generate a perfusion weighted image of anatomical area of interest by subtracting the first labeled image dataset and the second labeled image dataset from the control image dataset”); and 
outputting, from the medical processing unit, the second perfusion image to the graphical user interface for display (see at least par. [0030], “Generated images are presented on display 40 of the operator interface. Computer 28 of the operator interface includes a graphical user interface (GUI) enabling user interaction with central control unit 26 and enables user modification of magnetic resonance imaging signals in substantially real time”).
Therefore, it would have been obvious to one of ordinary skill in the art Baumgart before the effective filing date of the claimed invention to include Meetz, and have “further comprising: generating, by the medical processing unit, a second perfusion image of the anatomical structure based on the second set of perfusion imaging data; and outputting, from the medical processing unit, the second perfusion image to the graphical user interface for display”, as taught by Li, thereby to provide device systems and methods for evaluating blood flow with vascular perfusion imaging, and more particularly, providing methods, systems, and apparatuses related to a technique for time efficient ASL imaging with segmented multi-band acquisition (TEAISM). Briefly, TEAISM combines two or more multi-band (MB) EPI acquisitions to allow different .
19.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over (US 20110015520 A1, hereinafter “Meetz”) in view of Wiesner et al. (US 20130208957 A1, hereinafter “Wiesner”) and further in view of Baumgart et al. (US 20100259550 A1, hereinafter “Baumgart”).
As to claim 22. (Original) Meetz in view of Wiesner does not disclose “wherein outputting the first graphical representation and the second graphical representation to the graphical user interface for display comprises combining the first graphical representation and the second graphical representation to form a third graphical representation comprising a first curve representative of the movement of the contrast through the vessel of the patient as shown in the first graphical representation and a second curve representative of the movement of the contrast through the vessel of the patient as shown in the second graphical representation both plotted on the same set of axes”.  However Baumgart teaches wherein outputting the first graphical representation and the second graphical representation to the graphical user interface for display comprises combining the first graphical representation and the second graphical representation to form a third graphical representation comprising a first curve representative of the movement of the contrast through the vessel of the patient as shown in the first graphical representation and a second curve representative of the movement of the contrast through the vessel of the patient as shown in the second graphical representation both plotted on the same set of axes (Baumgart, see at least par. [0017], “FIG. 3 shows graph 303 presenting both dynamic and static representations of contrast agent concentration represented by luminance intensity over time. The graph is advantageously displayed concurrently with an image of the vasculature in a composite image on display 19 (FIG. 1). A point in vasculature in the displayed image is labelled by user data entry as being selected for a graph and a graph of contrast agent intensity over time is generated by data processor 29 for the selected point. System 10 enables a user to compare contrast agent flow (representing blood flow) at one point in the image with that of one or more other points, in response to user selection of one or more additional points in the image. Data processor 29 automatically generates multiple curves for the corresponding multiple points and presents the multiple curves in the graph of FIG. 3. In order to differentiate between multiple graphical curves displayed in response to user selection of the multiple points, the curves are displayed in varying colors (or with other differentiating visual attributes hue, shade, shape, dashed line pattern, for example). The colors can either be a function of the data at the point selected (e.g., the color displayed in a static color image such as red for venous flow and blue for arterial flow) in one embodiment or in another embodiment, the colors are assigned by the system to be discernable from other existing curves”).
Therefore, it would have been obvious to one of ordinary skill in the art Baumgart before the effective filing date of the claimed invention to include Meetz, and have “wherein outputting the first graphical representation and the second graphical representation to the graphical user interface for display comprises combining the first graphical representation and the second graphical representation to form a third graphical representation comprising a first curve representative of the movement of the contrast through the vessel of the patient as shown in the first graphical representation and a second curve representative of the movement of the contrast through the vessel of the patient as shown in the second graphical representation both plotted on the same set of axes”, as taught by Baumgart, thereby to provide device systems and methods for evaluating blood flow with vascular perfusion imaging, and more particularly, provides a display image enabling a user to visualize and compare blood flow characteristics over time at selected points in an angiographic X-ray image. A system and user interface enables user interaction with a displayed medical vessel structure image to determine individual vessel blood flow characteristics (Baumgart, see par. [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612